DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/515,8778 filed on 2/18/2017 is presented for examination. Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is dependent on claim 9.  A claim cannot depend on itself.  Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim1 is rejected on the ground of non-statutory double patenting over claim 1 of U.S. Patent No. US 11,196,273 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A battery overcharging prevention device, comprising: a voltage distribution unit connected to both ends of at least one battery cell in a battery module including multiple battery cells, the voltage distribution unit being configured to distribute a voltage of the at least one battery cell according to a preset ratio. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 1 of the instant application 17/515,878
Claim 1 of Patented application US 11,196,273 
1. A system, comprising: a battery module including at least one battery cell; a charging module coupled with the battery module; a first relay coupled between the battery module and the charging module; and a battery overcharging prevention device coupled with the battery module; wherein the battery overcharging prevention device comprises: a voltage distribution unit coupled to both ends of the at least one battery cell and configured to distribute a voltage of the at least one battery cell according to a preset ratio; a voltage sensing unit configured to allow a control current to flow when a voltage distributed by the voltage distribution unit is greater than a preset reference voltage; and a second relay configured to block operation of the first relay by operation of the voltage sensing unit.
A battery overcharging prevention device, comprising: a voltage distribution unit connected to both ends of at least one battery cell in a battery module including multiple battery cells, the voltage distribution unit being configured to distribute a voltage of the at least one battery cell according to a preset ratio; a first relay connected between the battery module and a charging module; a voltage sensing unit operating so as to allow a control current to flow when the voltage distributed by the voltage distribution unit is greater than a preset reference voltage; a relay driver generating a second driving current, which is greater than the control current; and a second relay blocking a first driving current that operates the first relay, by operating by a second driving current; wherein the relay driver includes: a third resistor generating a bias voltage by receiving the control current; and a transistor generating the second driving current, when turned on by the bias voltage, and applying the second driving current to the second relay… 


Instance claim of 2 and 3 are dependent on rejected claim 1 of the instance application. Hence, rejected, at least, for their dependency on claim 1.
Claim 4 is rejected on the ground of non-statutory double patenting over claim 2 of U.S. Patent No. US 11,196,273 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Claim 1/4 of the instant application 17/515,878
Claim 1/2 of Patented application US 11,196,273 
4. The system of claim 1, wherein the voltage distribution unit includes: a first resistor connected to a positive electrode of the battery cell; and a second resistor connected to a negative electrode of the battery cell, wherein the first resistor and the second resistor are connected in series to each other.
The battery overcharging prevention device of claim 1, wherein the voltage distribution unit includes: a first resistor connected to a positive electrode of the battery cell; and a second resistor connected to a negative electrode of the battery cell, wherein the first resistor and the second resistor are connected in series to each other.


Claims 5-9 of the instance application are somewhat similar to claims 3-7 of the patented application number 11,196,273 respectively. Therefore, instance claims of 5-7 are rejected as described above. Claims 10-11 of the instance application are rejected, at least, for their dependency on rejected claim 1 of the instance application above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859